          Case 1:04-cv-03531-LTS-HBP Document 296 Filed 12/11/18 Page 1 of 3
CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                                                            VICTOR I. LEWKOW           KIMBERLY BROWN BLAC KLO W   couN D. LLOYD
                                                                                            LEE C. BUCHHEIT            ROBERT J. RAYMOND           CORROER GOODMAN
                                                                                            TRIERAG J COLORER          SUNG H. KANO                RISHI ZUTSHI
                                                                                            DAVID G. SABEL             LEONARDO. JACOBE            JANE VANLARE
                                                                                            JONATHAN I. BLACKMAN       SANDRA FLOW                 DAVID H. HERRINGTON
                                                                                            MICHAEL' RYAN              FRANCISCO L. CESTERO        KIMBERLY R. SPOERRI
                                                                                            ROBERT P. DAVIS            FRANCESCA L, ODELL          AARON J. MEYERS

                    One Liberty Plaza
                                                                                            VARON Z. REICH             WILLIAM L. MCRAE            DANIEL C. REYNOLDS'
                                                                                            RICHARD G, LINGER          JASON FACTOR                ARENA A. MAINOO
                                                                                            STEVEN G. HOROWITZ         JOON H. KIM                 HUCH C. CONROY.JR.
                 New York, NY 10006-1470                                                    JAIJESA. DUNCAN
                                                                                            STEVEN M. LOEB
                                                                                                                       MARGARET S. PEPONIS
                                                                                                                       LISA M. SCHWEITZER

                    T: -i-1 212 225 2000
                                                                                            CRAIG B. BROC              JUAN G. GIRALOEZ            SANDRA M. ROLINS
                                                                                            EDWARDJ. RUNEN             DUANE MCLAUGHLIN            S. DOUGLAS BORISKY
                                                                                            NICOLAS GRASAR             BREON G. PEACE              JUDITH EASSEL
                      F: +1 212 225 3999                                                    CHRISTOPHER E. AUSTIN
                                                                                            HOWARDS. YELBO
                                                                                                                       MEREDITH E. ROTLER
                                                                                                                       CHANTALE. KORDULA
                                                                                                                                                   DAVIDE. WEBB
                                                                                                                                                   PENELOPEL OHRISTOPHOROU
                                                                                            DAVID E. BROOGKY           GENET J. O'REILLY           BOAZO ЕRORAG

                      clearygottlieb.com                                                    ARTHUR H. HORN
                                                                                            RICHARD J. COOPER
                                                                                                                       ADAM E FLEISHER.
                                                                                                                       SEAN A. O'NEAL
                                                                                                                                                   MARY E. ALCOCK
                                                                                                                                                   REIDE H. ILGENFRMZ
                                                                                            JEFFREY S. LEWIS           GLENN P. MCGRORY            KATHLEEN M. EMRERGER
                                                                                            PAUL J. SHIM               MATTHEW P, SALERNO          WALLACEL. LARSON.JR.
                                                                                            STEVEN L. W ILNER          MICHAEL J. ALBANO           AVRAM E LUFT
                                                                                            ERIKA W, NIJENHUIS         VICTOR L. HOU               ANDREW WEAVER
                                                                                            ANDREU DE LA CRUZ          ROGER A. COOPER             HELENA K. GRANNIS
      WASHINGTON,D.C. • PARIS BRUSSELS • LONDON • MOSCOW                                    DAVID C. LOPEZ             AMY R. SHAPIRO              JOHN V. HARRISON
                                                                                            JAMES L. BROMLEY           JENNIFER KENNEDY PARK       CAROLINE F. HAMDAY
        FRANKFURT • COLOGNE • ROME • MILAN • HONGKONG                                       MICHAEL A. GERSTENZANG     ELIZABETH LENAS             RAHUL MUKHI
                                                                                            LEWISJ. LIMAN              LUKEA BAREFOOT              VEIL R. MARKEL
       BEIJING • BUENOSAIRES • sAOPAULO. ABU DHABI • SEOUL                                  LEH L. DASSIN              PAMELA L. MARCOGLIEGE       HUMAYUN KHALID
                                                                                            NEIL 0. WHORIUKEY          PAUL M. TIGER               KENNETH 5. BLAZEJEWSKI
                                                                                            JORGEU. JUANTORENA         JONATHAN B. KOLODNER        ANDREA M. BARDAM
                                                                                            MICHAEL D. WEINBERGER      DANIEL ILAN                 LAURA RAGANELLA
                                                                                            DAVID LEINWAND             MEYER". FEDIDA              SHIRLEY M.LO
                                                                                            DIANA L. WILLIAM           ADRIAN R. LEIPRIC            REe~EN~ ~Ol1Nli£L
                                                                                            JEFFREYA. ROSENTHAL        ELIZABETH NIGENS
                                                                                            ETIR AN A. ELINGSBERG      ADAM J. BRENNEMAN           LORWE'iI. PARENT
                                                                                            MICHAEL D. DAYAN           URIC. MACKINNON              OE000N5EL
                       D: +1 212 225 2357                                                   CARMINE O. ROCCUZZI. JR.   JAMES E. LANGSTON
                                                                                            JEFFREY D. KARPF           JA RED OEREER
                        jkpark «cgsh.com



                                                                                        December 11, 2018


     VIA ECF

     Hon. Henry B. Pitman
     Daniel Patrick Moynihan United States
     Courthouse
     500 Pearl Street, Room 750
     New York, New York 10007-1312

                      Re: Advanced Analytics, Inc. v. Citigroup Global Markets Inc.
                          04 Civ. 3531 (LTS) (HBP)

    Dear Magistrate Judge Pitman:
                   I write on behalf of defendants Citigroup Global Markets, Inc. and The Yield
    Book Inc. ("Defendants") in response to the December 6, 2018 letter ("December б Letter") from
    Plaintiff Advanced Analytics, Inc. ("AAI" or "Plaintiff'), in which AAI (1) requests that the
    Court compel Defendants to undertake the burden of redacting for public filing more than 2,600
    pages of improperly filed documents and (2) implicitly seeks modification of the Stipulation and
    Protective Order Governing Confidential Material (Mar. 22, 2005), Dkt. No. 25 (the "Protective
    Order") to require that redacted copies of all sealed materials be publicly filed going forward.
    For the reasons discussed herein, Plaintiff's request is premature, overly burdensome and
    unnecessary.

                    As the Court has previously recognized (and Plaintiff does not dispute) the
    dispositive issues in this case turn on facts that each party has designated as confidential.)
    Accordingly, as memorialized in the Protective Order, the parties have been filing under seal all

    I See, e.g., Hr'g Tr. 54:24-55:11, Advanced Analytics, Inc. v. Citigroup Glob. Markets, Inc., No. 1:04-cv-03531
    (S.D.N.Y. Mar. 1, 2006); Order ¶ 3, Advanced Analytics, Inc. v. Citgroup Glob. Markets, Inc., No. 1:04-cv-03531
    (S.D.N.Y. Mar. 2, 2006); Order, Advanced Analytics, Inc. v. Citigroup Glob. Markets, Inc., No. 1:04-cv-03531
    (S.D.N.Y. Mar. 22, 2006); Mem. Order, Advanced Analytics, Inc. v. Citigroup Glob. Markets Inc., No. 1:04-cv-
    03531 (S.D.N.Y. May 2, 2006).




                     Cleary Gottlieb steen & Hamilton LLP or an affiliated entity has an office in each of the cities listed above.
      Case 1:04-cv-03531-LTS-HBP Document 296 Filed 12/11/18 Page 2 of 3

The Honorable Henry B. Pitman, p. 2


briefs and other filings that contain Confidential Discovery Material (as defined in the Protective
Order), which the Clerk of the Court has been ordered to maintain "separate from the public
records in this action." Protective Order ¶ 11. To the extent that an order of this Court has come
before Judge Swam for review, the parties have followed her Individual Rules of Practice.
Notably, in such instances, Judge Swain has issued orders setting out what materials should be
filed publicly with redactions. See, e.g., October 3, 2012 Order (directing Plaintiff "to file a
redacted version of its [sealed objections to this Court's Orders] on ECF"). The December 6
Letter requests that the parties and the Court dispense with this well-established practice and
undertake the time-consuming process of redacting for public filing Plaintiff's Motion Under
FRCP 56(d), Dkt. 289 (the "Rule 56(d) Motion") and Defendants' Motion to Strike the Rule
56(d) Motion, Dkt. 290 (the "Motion to Strike"), as well any future documents filed under seal.
                As an initial matter, Defendants reject Plaintiff's characterization of the parties'
correspondence on this issue, which speaks for itself. In any event, the December 6 Letter omits
that Defendants informed Plaintiff on December 5 that they intended to file the Motion to Stake
and that, because striking the Rule 56(d) Motion and its supporting materials would moot
Plaintiff's request, the parties' discussion of redactions was premature and should be deferred
until the Court's resolution of that motion, which is now pending. Although Plaintiff (who did
not respond) appears to have rejected that proposal, we respectfully submit that deferring this
dispute until the resolution of the Motion to Strike would be the most efficient use of resources.
This is particularly true because Plaintiff 's recent filings include declarations with voluminous
exhibits (including the previously stricken Fourth Fan Declaration and its exhibits) comprising
more than 2,600 pages, which were filled with Confidential Discovery Materials and would need
to be individually reviewed and redacted.
                 Should the Court be inclined to address the substance of Plaintiff's request now,
Defendants believe that the parties should continue with the practice described above, which they
have followed consistently for nearly fifteen years. Beyond being outside the established
practice in this case, the Court has already recognized the unnecessary burden redactions would
cause. For example, when Plaintiff previously requested the redaction and public filing of sealed
materials, the Court rejected that request on the grounds that it was unduly burdensome. See
July 30, 2015 Order, Dkt. 272. Plaintiff attempts to distinguish the Court's finding in the July 30
Order on the basis that it related to AAI's request for the redaction of multiple filings. See Dec.
б Letter at 4. But Plaintiff's request here is no different—it would apply to the pending Rule
56(d) Motion and the Motion to Strike, which, once fully briefed, are in an order of magnitude
the Court found to be too onerous in the July 30 Order. Id.3 As mentioned above, Plaintiff's
request would already require the review and redaction of more than 2,600 pages for a single
opening brief There is simply no reason to impose that burden on Defendants, particularly
where Plaintiffs request seeks to upend more than a decade of the parties' prior practice, and
where much of the material at issue includes extensive references to the Fourth Fan Declaration,
which this Court has already stricken.4

 See March 26, 2014 Order, Dkt. 235..
' Although Defendants do not believe any further motion practice is necessary to bring this case to final resolution,
we note that Plaintiff's request purports to apply all future filings which , to the extent any such filings occur, would
further exacerbate the burden of requiring redactions for all sealed documents.
a Plaintiff ' s citation to this Court's opinion in In re Parmalat Secs . Litig., 258 F.R.D. 236 (s.D.N.Y.2009) is
misplaced . As Your Honor knows , Parmalat involved a motion to strike confidentiality designations to a number of
       Case 1:04-cv-03531-LTS-HBP Document 296 Filed 12/11/18 Page 3 of 3

The Honorable Henry B. Pitman, p. 3


                Finally, should any matter in this case come before Judge Swam, Defendants will,
as they have always done, comply with Judge Swain's Individual Rules of Practice. As with its
request for redactions, Plaintiff's suggestion that the "papers filed in this case should generally
conform to Judge Swain's docket requirement" runs contrary to the established history of this
case, as explained above. Tellingly, when asked to review an order of this Court, Judge Swaіn
has never requested that the Parties redact and refile sealed briefs submitted to this Court. Nor
has she, Your Honor, or any of AAI's prior counsel suggested that, as a matter of course, all
filings should comply with Judge Swain's Individual Rules of Practice (or otherwise always be
filed publicly with redactions for that matter). There is no reason to change the parties' well-
established practice now.
                Accordingly, and for the reasons discussed herein, Defendants respectfully
request that Plaintiff's request be deferred pending resolution of the Motion to Strike or, in the
alternative, denied in full.


                                                                Respectfully submitted,



                                                                Jennifer Kennédy Park
cc: J. James Li, Ph.D (via ECF)




documents, which were challenged individually. Id. at 241-42. Unlike in Parmalat, Plaintiff has made an
undifferentiated request that all future sealed filings be accompanied with redacted, publicly filed versions and has
not even suggested that there are any grounds for challenging the confidentiality designations applied to the
Rule 56(d) Motion or the Motion to Strike. C£ Bank of Montreal v. Optionable Inc., No. 09 Civ. 7557 GBD JLC,
2011 WL 6259668, at *3 (S.D.N.Y. Dec. 15, 2011) (distinguishing Parmalat where request to de-designate
confidential documents "d[id] not apply to any identified subset of documents" but rather included all documents
produced, and concluding that in light of the magnitude of the request and the failure to identify a narrowed set of
documents, the blanket de-designation requested was unjustified). Аs for the Plaintiff's citation to the Court's
October 22, 2012 and November 16, 2012 Orders, the Court will recall that those Orders related to redaction of
transcripts for confidentiality, and are unrelated to whether the parties should be forced to redact unquestionable
Confidential Discovery Material from all of their filings. See Dkts. 204; 192.
